Citation Nr: 0122690	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-11 752	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 25, 1977 decision of the Board of Veterans' 
Appeals which denied service connection for a nervous 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error.

2.  Whether a February 2, 1983 decision of the Board of 
Veterans' Appeals which  to the extent that it denied service 
connection for Meniere's disease and denied service 
connection for a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error.

3.  Whether a July 6, 1984 decision (reconsideration) of the 
Board of Veterans' Appeals which to the extent it denied 
service connection for Meniere's disease and which denied 
service connection for a psychiatric disorder should be 
revised or reversed on the grounds of clear and unmistakable 
error.

(The issue of entitlement to a higher initial rating (in 
excess of 60 percent) for Meniere's syndrome; the issue of 
entitlement to a higher initial rating (in excess of 50 
percent) for a dysthymic disorder; and the issue of 
entitlement to an effective date prior to June 9, 1989 for 
service connection for Meniere's syndrome and dysthymia, are 
the subject of a separate decision of the Board issued this 
date.)




REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to June 
1963.  

The veteran was denied service connection for a nervous 
disorder in a May 25, 1977 decision of the Board of Veterans' 
Appeals (Board).  Claims for service connection for Meniere's 
disease, for service connection for a psychiatric disorder, 
and for an increased rating for bilateral hearing loss were 
denied in a February 2, 1983 Board decision.  The February 2, 
1983 Board decision was upheld by a July 6, 1984 Board 
reconsideration decision.  In a December 2, 1987 decision the 
Board found that while new and material evidence had been 
submitted to reopen the veteran's claims, service connection 
for Meniere's disease and for a psychiatric disorder was not 
warranted.  The veteran's claims for service connection for 
Meniere's disease and for service connection for an acquired 
psychiatric disorder were once again denied by the Board in a 
December 10, 1990 decision.  The veteran appealed the 
December 1990 decision and that decision was vacated by the 
Court of Veterans Appeals (now Court of Veterans Claims) 
(Court) on January 23, 1992.  The Court remanded the 
veteran's claims to the Board for further evidentiary 
development and readjudication.  In a July 7, 1992 decision 
the Board found that new and material evidence had been 
submitted to reopen the veteran's claims for entitlement to 
service connection for Meniere's disease and for entitlement 
to service connection for an acquired psychiatric disorder, 
and remanded the veteran's claims to the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico for further development. The veteran's claims 
were again remanded by the Board in a February 10, 1995 
decision.  In a May 18, 1995 decision the Board granted the 
veteran's claim for entitlement to service connection for 
Meniere's disease and granted his claim for entitlement to 
service connection for an acquired psychiatric disorder, 
dysthymia.  

In May 1996, the veteran's representative submitted a motion 
for reconsideration of the Board's decisions of July 7, 1992, 
December 10, 1990, and May 25, 1977.  In an October 1996 
letter the Board denied the veteran's motion for 
reconsideration.  

A motion for reconsideration of the Board's decisions of May 
25, 1977, February 2, 1983, and July 6, 1984, was received 
from the veteran in July 1998.   In a December 1998 letter 
the Board denied the veteran's motion for reconsideration.

In May 2000, the veteran's representative submitted a claim 
that there was clear and unmistakable error in the May 25, 
1977, February 2, 1983, and July 6, 1984 Board decisions.  
The veteran's contentions were contained in a bound blue 
volume which has been associated with the veteran's claims 
file.  The February 2, 1983 and July 6, 1984 Board decisions 
contain the issue of an increased rating for bilateral 
hearing loss.  The veteran has not claimed that there was 
clear and unmistakable error (CUE) in the denial of that 
claim.  Accordingly, that claim is not currently before the 
Board.


FINDINGS OF FACT

1.  The May 25, 1977 decision of the Board of Veterans' 
Appeals which denied service connection for a nervous 
disorder was consistent with the law and the evidence then of 
record.

2.  The February 2, 1983 decision of the Board of Veterans' 
Appeals to the extent that it denied service connection for 
Meniere's disease and denied service connection for an 
acquired psychiatric disorder was not consistent with the law 
and the evidence then of record.

3.  The issue of whether a July 6, 1984 decision 
(reconsideration) of the Board of Veterans' Appeals which to 
the extent it denied service connection for Meniere's disease 
and which denied service connection for a psychiatric 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error is moot.  


CONCLUSIONS OF LAW

1.  The May 25, 1977 decision of the Board which denied 
service connection for a nervous disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000);Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp.2001)); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2000).

2.  The Board's failure to grant service connection for 
Meniere's disease and for a psychiatric disorder, in the 
February 2, 1983 rating decision, was not in accordance with 
the applicable regulations in effect at the time and was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp.2001)); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.  

3.  The issue of whether a July 6, 1984 decision 
(reconsideration) of the Board of Veterans' Appeals which to 
the extent it denied service connection for Meniere's disease 
and which denied service connection for a psychiatric 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error is dismissed.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. §§ 
20.1400-1411 (2000).  Section 20.1404(b) as it operates in 
conjunction with section 20.1404(c) to deny review of a 
motion was recently declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 20.1404(b), there is no 
undue prejudice to the moving party in proceeding without 
further argument and/or submission of evidence in light of 
the Federal Circuit's recent ruling.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
According to the regulations, clear and unmistakable error is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, clear and unmistakable error is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).  For Board decisions issued on or after July 
21, 1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The veteran claims that there was CUE in the May 25, 1977, 
February 2, 1983, and July 6, 1984 Board decisions since 
there was sufficient medical and lay evidence in the record 
to scientifically establish a causal relationship between the 
veteran's symptoms in service such as nausea, nervousness, 
vomiting, dizziness, malaise, lethargy, tinnitus, vertigo, 
otitis, hearing loss and deafness and his development of 
Meniere's disease and his psychiatric condition.  The veteran 
further stated that there must have been CUE in the May 25, 
1977, February 2, 1983, and July 6, 1984 Board decisions 
since the veteran's claims were reopened in a July 7, 1992 
Board decision which was based on the same evidence already 
of record prior to the May 25, 1977 decision.  Finally, the 
veteran claims that there was CUE in the May 25, 1977, 
February 2, 1983, and July 6, 1984 decisions in that the 
Board failed to properly apply the law and regulations. 

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain. The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)). 

In this case, the veteran does not contend that additional 
evidence exists, and the Board has not identified any such 
evidence.  Indeed, the nature of a CUE claim would preclude 
consideration of additional evidence under most, if not all, 
circumstances, since only evidence of record at the time of 
the challenged decision may be considered.  In determining 
whether CUE existed in a prior Board decision, a review of 
the law and evidence which was before the rating Board "at 
that time" must be undertaken.  38 C.F.R. § 3.104(a) (2000).  
A determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior decision."  Russell v. Principi, 3 Vet. App. 310 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App.  233, 235-236 (1993).  
Moreover, the veteran and his representative have been 
accorded ample opportunity to present argument in support of 
his claims of CUE. 

Although the RO did not readjudicate this case after the VCAA 
enactment, it is the determination of the Board that there is 
no resultant prejudice to the veteran inasmuch as the only 
issues before the Board are claims of CUE in prior Board 
actions and such claims must be adjudicated based upon the 
facts and evidence before the RO at the time of the rating 
actions in question.  Generally see Livesay v. Principi, No. 
00-51 (U.S. Vet. App. Apr. 19, 2001) (per curiam) (en banc). 
Moreover, the notice provisions of the VCAA have been met 
inasmuch as the veteran and his representative have been 
informed by the SOC of the governing law and regulations in 
this case.

Accordingly, having taken the provisions of the VCAA into 
consideration, the Board concludes that it may proceed to a 
determination of the merits of this case.  


I.  CUE in May 25, 1977 Board Decision

The veteran's service medical records contain no complaints, 
treatment or diagnosis related to a nervous disorder of to 
any other psychiatric disorder.  The service medical records 
also make no mention of Meniere's disease.

VA examination in August 1963 revealed mild perceptive 
hearing loss.  This examination report made no reference to a 
psychiatric disorder.

A January 1974 note from R.M.J., M.D. indicates that the 
veteran reported having recurrent episodes of vertigo, 
positional type, since his active duty in the Army.  The 
veteran reported that his vertigo had worsened.  He reported 
no tinnitus.  Dr. R.M.J. stated that he had placed the 
veteran on medications for treatment of vertigo and he had 
referred the veteran to the VA for examination by an E.N.T.

The veteran was examined by a private psychiatrist, R.C.G., 
M.D. in January 1974.  The veteran gave a history of 
emotional problems back to October 1971.  The diagnosis was 
depressive reaction, moderately severe.

The record contains a statement from J.J.F.R., M.D.  Dr. 
J.J.F.R. reported that he had treated the veteran since March 
1964, when the veteran started to have dizzy spells, nausea, 
vomiting and severe nervousness.  Dr. J.J.F.R. noted that the 
veteran was a member of his family and that he saw the 
veteran often.  He observed the veteran having attacks of 
dizzy spells.  Dr. J.J.F.R. recommended that the veteran not 
drive a car.  Dr. J.J.F.R. noted that the veteran's 
symptomatology included frequent dizzy spells, tinnitus, 
sudden deafness, seeing objects move which caused dizziness, 
and nervousness.  The diagnoses were Meniere's syndrome and 
anxiety.

A February 1974 statement from E.G., M.D., indicates that 
that the veteran had bilateral otitis externa in 1965, and 
that the veteran's symptoms were compatible with Meniere's 
syndrome in 1967.  Dr. E.G. noted that the veteran's symptoms 
were again compatible with Meniere's syndrome in 1969.

On VA examination in May 1974 the veteran was noted to have 
bilateral high frequency hearing loss.  The examiner stated 
that hearing for speech was within normal limits bilaterally.

The veteran testified before RO personnel in December 1976.  
The veteran reported that he began experiencing nerves while 
serving in Korea, which continued when he was transferred to 
Panama, and ever since discharge from service in 1963.  The 
veteran testified that soon after discharge he began 
receiving medical treatment for his ear problem and for his 
nerves, from a cousin, J.J.F.R., M.D.

The veteran submitted a statement from his former wife in 
December 1976.  She reported that ever since the veteran 
served in Korea he had become nervous and irritable.  She 
stated that she finally divorced the veteran in 1967 due to 
his conduct.  Lay statements from the veteran's son and from 
two friends were also submitted in December 1976.  These 
people reported that the veteran had become irritable and 
aggressive.

A December 1976 statement from R.C.G., M.D., indicates that 
Dr. R.C.G. had been giving the veteran psychiatric treatment 
since October 1973.  The veteran reported intermittent 
symptoms since being stationed in Korea during the Korean 
War.  The diagnoses were depressive reaction, moderately 
severe, and rule out schizophrenic process.

The veteran underwent a private psychiatric examination by 
M.A.C., M.D., in December 1976.  Dr. M.A.C. noted that he had 
first treated the veteran in 1969.  The veteran reported that 
during his last years of service he felt isolated, rejected 
and threatened.  The diagnosis was chronic undifferentiated 
schizophrenia.  Dr. M.A.C. noted that the veteran had 
deteriorated very much since 1969.

In a handwritten note dated in December 1976, J.J.F.R., M.D., 
stated that he had treated the veteran since 1963.  Dr. 
J.J.F.R. noted that the veteran had been very nervous and had 
otitis media at that time.  The veteran had provided a 
history of anxiety, tension, ear pain, dizziness and 
headaches during his last few months of service.  Dr. 
J.J.F.R. stated that he had advised the veteran to see an 
E.N.T.

In its May 25, 1977 decision the Board noted that the veteran 
had not been shown to have a nervous disorder during service 
or upon discharge from service in June 1963.  The Board 
further noted that the veteran made no claim for a nervous 
disorder on his July 1963 original claim and that a nervous 
disorder was not shown on VA examination in August 1963.  The 
Board finally noted that evidence of a nervous disorder was 
not shown until several years subsequent to service, and 
denied the veteran's claim.

In this case, the veteran has failed to provide a basis to 
conclude that the May 25, 1977 Board decision denying service 
connection for a nervous disorder was CUE.  The regulations 
in 1977, as they do now, provided that in order to be 
service-connected, a disability must have been incurred in or 
aggravated by service, or proximately due to a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2000).  
None of the veteran's service medical records indicated that 
the veteran ever had any sort of psychiatric disorder and 
none of the medical evidence of record at the time of the May 
25, 1977 Board decision stated that the veteran had a current 
chronic psychiatric disorder resulting from service.  While 
Dr. J.J.F.R. did state that he treated the veteran for 
nervousness in March 1964, anxiety is not one of the 
psychiatric disabilities for which there is a one year post 
service presumption of service connection.  38 C.F.R. § 3.307 
(2000).  The preponderance of the evidence of record at the 
time of the October 1979 Board decision did not indicate that 
the veteran had a nervous disorder due to service.  Since the 
May 25, 1977 decision of the Board was supported by the facts 
then of record and the law, there was not clear and 
unmistakable error in the Board's decision denying service 
connection for a nervous disorder.


II.  CUE in February 2, 1982 Board Decision

A December 1976 note from F.E.B., M.D., indicates that the 
veteran had complained of longstanding dizzy spells, deafness 
and vertigo like episodes.

On VA examination in March 1978 the veteran complained of 
recurrent episodes of vertigo with loss of balance and 
occasional vomiting.  The impression was labyrinthine 
vertigo.  An electronystagmogram revealed right unilateral 
peripheral vestibular weakness.

A September 1979 statement from Dr. F.E.B. indicates that he 
had been treating the veteran for vertigo like episodes since 
November 1977.  Dr. F.E.B. stated that the veteran had 
developed a state of anxiety due to the vertigo episodes.

A September 1979 outpatient treatment report from Mennonite 
General Hospital indicates that the veteran had Meniere's 
syndrome.  The examiner stated that the veteran reported a 20 
year history of dizziness and loss of balance.  The examiner 
further stated that he had been treating the veteran for five 
years.

The veteran was again examined by Dr. M.A.C. in September 
1979.  Dr. M.A.C. diagnosed chronic undifferentiated 
schizophrenia with paranoid features.  He further noted that 
the veteran had developed severe psychiatric symptomatology 
since his Army days.  Dr. M.A.C. stated that it would be 
academic to say that the veteran's current disease was the 
same disease present in the veteran's Army days.  He noted 
that the present condition could have been an aggravation of 
an inservice disease.  

The veteran appeared before hearing officer personnel for a 
personal hearing in September 1979.  At the hearing, Dr. 
M.A.C. testified that the veteran's loss of hearing could 
have contributed to the veteran's psychiatric problems.  The 
veteran testified to a loss of equilibrium which was first 
manifested during service.  The veteran stated that he was 
receiving Social Security benefits due to his nerves.

VA outpatient treatment records dated from May 1978 to 
November 1980 contain diagnoses of Meniere's syndrome.  In 
November 1980 the veteran reported a nine year history of 
vertigo.

In an April 1981 letter, Dr. F.E.B. indicated that he had 
first seen the veteran in November 1977 for longstanding 
dizzy spells, vertigo, deafness, and tinnitus.

The veteran was examined by Dr. M.A.C. in June 1981.  The 
diagnosis was schizophrenia, undifferentiated type, with 
paranoid features.  Dr. M.A.C. further stated that the 
veteran had developed a severe hearing loss and emotional 
disability, which had deteriorated over the years.

On VA neurological examination in June 1981 the veteran was 
noted to occasionally lose his balance.  He could not stand 
up on one leg because of a tendency to fall down.  The 
impression was dizziness and vertigo, and loss of hearing.  
An August 1981 VA electronystagmography revealed the veteran 
to have right unilateral weakness, indicating a right 
peripheral vestibular lesion.

The veteran was afforded a hearing before RO personnel in 
March 1982.  The veteran testified that he had had dizzy 
spells every since his service in Korea.  A Dr. J.J. also 
testified at the veteran's hearing.  Dr. J.J. stated that the 
veteran developed hearing loss in service.  He further stated 
that the veteran developed Meniere's disease secondary to his 
hearing loss.  Dr. J.J. also stated that it was his opinion 
that the veteran developed a neurosis due to Meniere's 
disease.

In its February 2, 1983 decision the Board noted that the 
evidence submitted since the May 1977 Board decision, which 
denied service connection for a nervous disorder, related a 
history of the psychiatric disorder and did not note any 
findings of a nervous disorder until years after service.   
The February 2, 1983 decision also noted that the overall 
clinical findings did not suggest a causal relationship 
between the veteran's nervous disorder and a service-
connected disability.  The February 2, 1983 Board decision 
further noted that the clinical evidence available did not 
refer to manifestations indicative of Meniere's syndrome 
until after service.  This decision stated that there was no 
clinical evidence showing a direct relationship between the 
veteran's Meniere's syndrome and bilateral hearing loss.

In this case the Board finds that there was CUE in the 
February 2, 1983 Board decision.  This decision denied the 
veteran's claim for service connection for Meniere's disease 
on the basis that there was no medical evidence indicating 
that the veteran had Meniere's disease due to service or due 
to a service-connected disability.   Contrary to the Board's 
findings in the February 2, 1983 decision, the evidence at 
that time clearly indicates that in March 1982 a private 
physician testified that the veteran developed Meniere's 
disease due to his service-connected hearing loss.  There was 
no contrary medical evidence of record at that time stating 
that the veteran did not develop Meniere's disease due to his 
service-connected hearing loss.  As noted above, review for 
CUE must be based only on the law and record that existed at 
the time the decision was made.  38 C.F.R. § 20.1403(b).  
Since there was positive medical evidence at that time 
indicating that the veteran had Meniere's disease due to a 
service-connected disability, the Board finds that the 
statutory and regulatory provisions extent at the time of the 
February 2, 1983 Board decision were incorrectly applied.  
Accordingly, the February 2, 1983 Board decision denying 
entitlement to service connection for Meniere's disease is 
reversed.

At the time of the February 2, 1983 decision there were 
numerous medical opinions of record indicating that the 
veteran's had a psychiatric disorder secondary to his 
Meniere's disease.  Since the Board has found that the 
February 2, 1983 decision denying service connection for 
Meniere's disease was CUE, the Board must also find that that 
decision's finding that no new factual basis to grant service 
connection for a psychiatric disorder was also CUE.


III.  CUE in a July 6, 1984 Board Decision

Since the Board has found that there was CUE in the February 
2, 1983 Board decision to the extent that it denied the 
veteran's claims for service connection for Meniere's disease 
and for service connection for a psychiatric disorder, the 
veteran's claim that there was CUE in the July 6, 1984 Board 
reconsideration decision, which also denied those claims, is 
now moot. 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.101 (2000).



ORDER

The motion alleging clear and unmistakable error in a May 25, 
1977 Board decision which denied entitlement to service 
connection for a nervous disorder is denied.

The motion alleging clear and unmistakable error in a 
February 2, 1983 Board decision in its denial of claims for 
service connection for Meniere's disease and for a 
psychiatric disorder is granted.

The motion alleging clear and unmistakable error in a July 6, 
1984 Board decision in its denial of claims for service 
connection for Meniere's disease and for a psychiatric 
disorder is dismissed.



		
	N. W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals

 




